Allowable Subject Matter
Claim(s) 2-6 and 8-21 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a non-uniform constellation from a group of constellations comprising one or more of predetermined constellations defined by the constellation position vector u1 … v, wherein v=sqrt(M)/2-1 with specific positions for a signal-to-noise ratio SNR in dB.  The closest prior art, Stott (US 2015/0049844 A1) shows a similar system which also includes optimized non-uniform 1024-QAM for different SNRs; where, QAM is a constellation whose points are spaced on a grid in the form of a square. It is formed by a product of two √M-PAM constellations, one on I axis and the other on Q axis.
However, Stott fails to disclose “32- position Pulse Amplitude Modulation (32-PAM) constellation, the 32-PAM constellation being used for a fading channel with an expected signal-to-noise ratio (SNR) of 27 dB and having positions u0-15 = (1, 2.5983, 4.5193, 6.1649, 8.2107, 9.9594, 12.0321, 13.9574, 16.2598, 18.4269, 20.9273, 23.4863, 26.4823, 29.7085, 33.6247, 38.5854) and -u0-15.”  These features have been added to independent claims 2, 8, 10, and 17; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666